DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 08/09/2021.
Allowable Subject Matter 
Claims 1-17 are allowed.
The present invention is directed to a hearing aid configured to be worn in and/or at an ear of a user. All cited prior art show a hearing aid, comprising an input transducer for converting an input sound to an electric input signal representing sound, an output transducer for converting a processed electric output signal to an output sound, a signal processor operationally coupled to the input and output transducers and configured to apply a forward gain to the electric input signal or a signal originating therefrom, the input transducer, the signal processor and the output transducer forming part of a forward path of the hearing aid as claimed. But all cited prior art fail to teach a feedback control system for compensating for acoustic or mechanical feedback of an external feedback path from the output transducer to the input transducer, the feedback control system comprising a feedback estimation unit for providing a feedback estimate signal of said external feedback path, a combination unit located in the forward path for combining the electric input signal or a signal derived therefrom and the feedback signal detected by said estimation unit, to provide a resulting feedback corrected signal, a correlation detection unit configured to determine a correlation measure between said feedback corrected signal and said processed electric output signal, said correlation detection unit further configured to provide a processed version of said correlation measure, wherein said feedback estimation unit comprises a feedback detector configured to distinguish between tonal sounds produced by acoustic or mechanical feedback and tonal sounds originating from the environment of a user in dependence of said correlation measure and said processed correlation measure as claimed. Those distinct features render the application to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.

/SUHAN NI/Primary Examiner, Art Unit 2651